Title: From George Washington to Nehemiah Hubbard, 27 March 1780
From: Washington, George
To: Hubbard, Nehemiah


          
            Sir
            Head Quarters Morris Town 27th March 1780
          
          On the 7th instant the Quarter Master General laid before me, for my direction, Returns of sundry Accoutrements wanting by Moylans and Sheldons Regiments of Horse, and which had been demanded from you. Not knowing what provision might have been made by the Board of War, I did not look upon myself at liberty to give order in the matter before I had consulted them on the subject—In answer to my

letter they inform me that they had provided Caps, Boots and leather Breeches and should direct the Commy General of Military stores to procure Swords—Pistols and Cartouch Boxes—They desire me to give orders to the Qr Mr General to procure, if in his power, the different Articles of sadlery—Portmanteaus, Oil Cloths and such others as come properly within his line. They inform me that they have reason to beleive that there is some sadlery ready made at Springfeild, which, should there be any there, are to be considered as part of the Quantity called for—You will therefore make enquiry into that matter and after satisfying yourself, proceed as expeditiously as possible in procuring the deficiency. As the Board of War have not sent me back the Returns which I transmitted to them, I must desire you, if you have not retained Copies of them, to apply again to the commanding Officers of the Regiments—for them—& to whom you will deliver the several Articles as you obtain them from the Workmen. I am &.
        